Citation Nr: 1747385	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, claimed as secondary to service-connected right meniscectomy with anterior cruciate injury; and if so, whether entitlement to service connection is warranted.

2. Entitlement to service connection for a lumbar strain, claimed as secondary to service-connected right meniscectomy with anterior cruciate injury.

3. Entitlement to service connection for a hypertension, claimed as secondary to the treatment used for service-connected right meniscectomy with anterior cruciate injury.

4. Entitlement to an increased rating in excess of 20 percent for service-connected meniscectomy with anterior cruciate injury, claimed as right knee disability.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A hearing was held in November 2016 before the undersigned Veterans Law Judge (VLJ) sitting in St. Petersburg, Florida. A copy of the transcript of that hearing is of record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claim for entitlement to service connection for a left knee disability accordingly.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left knee disability, claimed as secondary to service-connected right meniscectomy with anterior cruciate injury; entitlement to service connection for a lumbar strain, claimed as secondary to service-connected right meniscectomy with anterior cruciate injury; entitlement to service connection for a hypertension, claimed as secondary to the treatment used for service-connected right meniscectomy with anterior cruciate injury; and entitlement to an increased rating in excess of 20 percent for service-connected meniscectomy with anterior cruciate injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 1990 rating decision, the RO denied service connection for a left knee disability. The Veteran was notified of his appellate rights, but did not perfect an appeal. 

2. New evidence has been received since the November 1990 rating decision which related to previously unestablished facts necessary to substantiate the underlying claim of service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. A November 1990 rating decision by the RO that denied service connection for residuals a left knee disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.200 (2016). 

2. New and material evidence has been received to reopen the claim of service connection for a left knee disability. 38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. §  3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim as to whether new and material evidence has been received to reopen claim of service connection for a left knee disability. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Whether New and Material Evidence has Been Received to Reopen a Claim for Service Connection for a Left Knee Disability

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2016). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156 (a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in an November 1990 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a left knee disability. The claim was denied on the grounds that there was no left knee disability presently shown. The VA examinations considered indicated imaging with "slight narrowing of the medial joint compartment otherwise negative." The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

In November 1996, the Veteran filed a MRI report of the left knee dated October 1991. The MRI report of the left knee indicates an impression of anterior cruciate ligament tear. Additional medical treatment records have been included in the record, and indicate a torn ACL of the left knee, with reconstruction of the ACL in 1996, and a diagnosis of chondromalacia patella of the left knee. See February 2017 private treatment record; see August 2010 VA examination.

The RO reopened the matter but continued the denial. As noted in the Introduction, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board finds that since the November 1990 rating decision the Veteran has filed new and material evidence that warrants the reopening of the claim. The Veteran has submitted new medical evidence that contains new diagnoses of the left knee not previously considered by the RO. These medical records are new and material to the claim as they were not previously considered by RO and contain new evidence that relate to an unestablished fact necessary to substantiate the claim, namely the a current diagnosis of the Veteran's asserted left knee disability. This new evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. No evidence regarding the Veteran's current diagnoses were previously available for consideration, and therefore, the information provided by the Veteran since the November 1990 rating decision are not duplicative. In fact, this new evidence could certainly contribute to a more complete picture of the claimant's injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363. 

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for a left knee disability, claimed as secondary to service-connected right meniscectomy with anterior cruciate injury , is reopened; to this extent, the appeal is granted.


REMAND

At the November 2016 Travel Board hearing, the Veteran testified that the August 2010 VA examinations were inadequate, and requested additional VA examinations and opinions. The Veteran asserts that the VA examiner had not received the surgical notes related to his ACL surgeries of his bilateral knees. The Veteran also explained that the VA examiner failed to record the measurements from his examination in the examination report and that he dictated the examination results to the examiner over the phone the day following the examination. Moreover, the Veteran asserts that his right knee disability has worsened since the last VA examination in August 2010. The Veteran testified that his stability has decreased and that he has developed arthritis. Given the Veteran's assertions and request for new examinations, the Board remands these matters for additional VA examinations and opinions. 

Pertaining to the issue of entitlement to an increased rating in excess of 20 percent for a right knee disability, the Board remands this matter for an additional medical examination to assess the current nature and severity of the Veteran's service-connected right knee disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination). The Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016), held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible include range of motion results in both active and passive motion and in weight-bearing and nonweight-bearing. Measurements should also be provided for the opposing knee. Id. 

As for the issues of entitlement to service connection for hypertension, a lumbar spine disability, and a left knee disability, the Board remands these matters for examinations and opinions as to the current nature and etiology of the asserted disabilities. Specifically, the Veteran asserts that his hypertension is the result of the medication used to treat his left knee pain, that his lumbar spine disability is the result of his service-connected right knee disability, and that his left knee disability is the result of his service-connected right knee disability. The examiner is to review the Veteran's entire medical history and electronic claims file, to include the Veteran's ACL surgical notes.  An August 2010 VA examination noted a history of provided by the Veteran of left knee pain which had its onset in 1991 following a skiing accident and that in 1996 an orthopedic surgeon indicated that he probably tore the ACL in that incident.  The examiner is also directed to address the February 2017 private treatment record, which opines that the Veteran's left knee disability is etiologically related to the Veteran's service-connected right knee disability.  That examiner noted a torn ACL after multiple give-away episodes of the right knee and no direct injury to the left knee.  The examiner is to reconcile any conflicting opinions with those of record.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the electronic claims file any updated VA and/or private treatment records.

2. Thereafter, provide the Veteran with an appropriate VA examination to determine the severity of his right knee disability. The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

The examination should conduct complete range of motion studies. The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner is to describe the Veteran's symptoms associated with the Veteran's right knee disorder, and note the impact, if any, on his social and occupational functioning. 

All objective and subjective symptoms should be reported in detail.

The examiner should elicit from the Veteran a complete history of any flare-ups of the right knee disability. In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's right knee disability. The examiner should describe the additional loss, in degrees, if possible.

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing directive (1) to the extent possible, schedule the Veteran for the appropriate VA examination(s) to ascertain the nature and etiology of his hypertension, left knee disability, and lumbar spine disability. A copy of this remand and the claims file must be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner(s) should answer the following questions:

a.) Hypertension:
(i) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was caused by the use of medication, to include non-steroid NSAIDs such as Advil, to treat the pain associated with the Veteran's service-connected right knee disability?

(ii) If the treatment of the pain associated with the right knee disability did not cause hypertension, is it at least as likely as not (a fifty percent probability or greater) that the hypertension was aggravated (increased in severity) by the treatment associated with the service-connected right knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the. aggravation and determine what degree of additional impairment is attributable to aggravation of the hypertension.

(iii) If the Veteran's hypertension is not caused or aggravated by the treatment associated with the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the hypertension was otherwise incurred in service?

b.) Left Knee Disability 
(i) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left knee disability was caused by the Veteran's service-connected right knee disability?  The examiner should obtain a complete history with regard to the left knee disability.  It is noted that An August 2010 VA examination noted a history provided by the Veteran of left knee pain which had its onset in 1991 following a skiing accident and that in 1996 an orthopedic surgeon indicated that he probably tore the ACL in that incident.  The February 2017 private treatment record noted a torn ACL after multiple give-away episodes of the right knee and no direct injury to the left knee.  

In rendering the requested opinion, the examiner to consider and, if necessary, reconcile the opinion provided in the February 2017 private treatment record. See February 2017 private treatment record by S. R. W., D.O, F.A.C.O.S. ("it is my medical opinion that the left knee pain and ultimate reconstruction of the anterior cruciate ligament was, in fact, compensatory to the right knee with a 51% vs, 49% causation").

(ii) If the right knee disability did not cause a left knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee was aggravated (increased in severity) by the service-connected right knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the. aggravation and determine what degree of additional impairment is attributable to aggravation of the left knee disability.

(iii) If the Veteran's left knee disability is not caused or aggravated by the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was otherwise incurred in service?

c.) Lumbar Spine Disability
(i) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's lumbar spine disability was caused by the Veteran's service-connected right knee disability?
 
(ii) If the right knee disability did not cause a lumbar spine disability, is it at least as likely as not (a fifty percent probability or greater) that the lumbar spine was aggravated (increased in severity) by the service-connected right knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the. aggravation and determine what degree of additional impairment is attributable to aggravation of the lumbar spine disability.


(iii) If the Veteran's lumbar spine disability is not caused or aggravated by the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the lumbar spine disability was otherwise incurred or aggravated in service?

For each opinion provided, a detailed rationale supporting the examiner's opinions should be provided. In forming the opinions, the examiner must consider the Veteran's lay statements.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed. knowledge or training). 

4. Ensure that the examination reports are adequate. If any report is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


